DISTRICT COURT OF APPEAL, FIRST DISTRICT
                                    2000 Drayton Drive
                              Tallahassee, Florida 32399-0950
                               Telephone No. (850)488-6151

                                          May 25, 2017


                                                      CASE NO.: 1D14-1382
                                                      L.T. No.: 01-2012-CF-003050-A


MATTHEW JOSEPH DETTLE                    v.          STATE OF FLORIDA

Appellant / Petitioner(s),                          Appellee / Respondent(s)

BY ORDER OF THE COURT:


                             ORDER ON MOTION FOR REHEARING EN BANC
      A judge of this court requested that this cause be considered en banc in accordance with
Florida Rule of Appellate Procedure 9.331(c). All judges in regular active service have voted on the
request. Less than a majority of those judges voted in favor of rehearing en banc. Accordingly, the
request for rehearing en banc is denied.


  ROBERTS, C.J., and WOLF, LEWIS, B.L. THOMAS, WETHERELL, ROWE, RAY,
OSTERHAUS, KELSEY, WINOKUR, JAY, WINSOR, and M.K. THOMAS, JJ., concur.

     MAKAR and BILBREY, JJ., would grant the motion for rehearing en banc.



        I HEREBY CERTIFY that the foregoing is (a true copy of) the original court order.

Served:

Hon. Pamela Jo Bondi, A. G.        Hon. Andy Thomas, P.D.            Gilbert A. Schaffnit
Thomas H. Duffy, A.A.G.            Glen P. Gifford, A. P. D.         Courtenay H. Miller, A. P. D.
Justin D. Chapman, A. A. G.        Jessica Judith Dasilva            Hon. J. K. "Jess" Irby, Clerk
Hon. Robert Groeb, Judge


am